OPINION
MEYER, Justice.
Appellant Erik Lerone Jeffries pled guilty to felony domestic assault and negotiated an agreement with the State in which Jeffries would receive a stayed sentence. The district court indicated at the plea hearing that it was accepting Jeffries’ plea and that Jeffries was convicted. At a later date, the court told Jeffries it was “giving you your pleas back” and set the case for trial. Jeffries eventually reached another plea agreement with the State that resulted in a 60-month executed sentence. Jeffries appealed, arguing that the Double Jeopardy Clauses of the United States and Minnesota Constitutions prohibited the State from prosecuting him a second time for felony domestic assault. He also claimed ineffective assistance of counsel. The court of appeals affirmed the 60-month executed sentence. We reverse and remand.
I.
During an argument on January 22, 2008, Jeffries threw a glass egg at his girlfriend. The egg missed his girlfriend but hit his girlfriend’s teenage daughter in the face, causing her to require stitches and miss several days of school. The State charged Jeffries with felony domestic assault, Minn.Stat. § 609.2242, subd. 4 (2010). The charge was enhanced to a felony because Jeffries had two prior domestic assault convictions within the previous ten years.
Jeffries reached a negotiated plea agreement with the State. Under the agreement, Jeffries would plead guilty to the charged offense and receive a 48-month stayed sentence, which represented a downward dispositional departure and an upward durational departure from the presumptive sentence under the sentencing guidelines. The downward dispositional *59departure was due to “agreement of the parties and the defendant’s acceptance of responsibility.” The upward durational departure was based on Jeffries’ “significant criminal history” and the nature of the injury to the victim.
At his plea hearing on June 13, 2008, Jeffries was arraigned, entered a guilty plea, presented his written plea petition, placed the required waivers on the record, and testified to the factual basis for the plea. He testified that he had convictions for two previous domestic assaults against the same girlfriend, and he agreed that the injuries to the daughter made the offense “a little more serious” than a typical fifth-degree assault. Jeffries was not asked about the remainder of his criminal history at this hearing.
After Jeffries testified, the court said: Erik Lerone Jeffries, based upon the facts on the record, I’ll accept your plea of guilty and find you guilty of the fifth degree domestic assault on January 22nd, 2008, in the City of Minneapolis. So you are convicted of that.
I’m going to go ahead with the joint agreement of the parties and release you today on certain conditions, and then we’ll have you back for sentencing in about six weeks or so out from today’s date.
The court and the parties scheduled a date for the sentencing hearing. The following exchange then occurred:
[PROSECUTOR]: Your Honor, I would like the record to reflect that the defendant’s appearance at sentencing and his cooperation with the [pre-sentence investigation- (PSI) ] is a condition of the deal. So if he fails to cooperate with the pre-sentence investigation report, fails to appear for that, fails to provide the information, or fails to appear at sentencing, the plea will stand, but the deal is off.
THE COURT: Okay. [Defense counsel], anything you would like to cover with regard to that?
[DEFENSE COUNSEL]: Well, I think if the deal is off, then the deal should be off. They get the best of both worlds. If there’s something that the probation officer doesn’t like about his answer and they tell the court in their report that he didn’t cooperate—
THE COURT: I’m not anticipating the cooperation being the key. I’m anticipating if you don’t show up— [DEFENSE COUNSEL]: He’ll show up.
THE COURT: — that’s going to be the key.
[DEFENSE COUNSEL]: He’ll show up.
THE COURT: Okay.
[PROSECUTOR]: And that was what I meant by cooperation, when they make an appointment, that he actually appears and talks to the probation officer.
THE COURT: Sure. Okay. All right.
The discussion moved on to the terms of a no-contact order that would be part of the conditions of release.
On the date set for sentencing, the district court indicated in discussions in chambers that it was no longer willing to accept the plea agreement. On the record, the court told Jeffries the reason for its decision:
Good afternoon, Mr. Jeffries. I know this is a turn of events that is probably confusing for you. Let me just share a little bit of my thoughts with you. I accepted the pleas earlier. We have sentencing set in for today and then we had the presentence investigation done. To be candid with you, your history looked a lot worse than what I thought it was when I indicated that the plea *60agreement probably would be acceptable. I’m not prepared to sentence you to a probationary sentence as it was outlined in the plea agreement basically because of the past criminal history and the different information that I have. But also I’ll be candid with you. I don’t think you’ll be successful on probation, and you’d be looking at more time.
I understand that the State has filed a notice or will file the career offender enhancement in this case. That’s a decision solely for the State to make. But because I’m not prepared to go forward with the sentencing, I’m giving you your pleas back. So you’re not guilty, and your guilty pleas won’t be used against you or anything. But we do have a trial date set for October 27 of 2008, and so we’ll have the matter go to trial at that time if it isn’t resolved in some other way prior to that.
The court then asked if Jeffries’ attorney wanted to place anything on the record. Jeffries’ attorney responded by inquiring about separate matters involving probation violations, but he did not object on the record to the court’s action then or at any subsequent hearing before the district court.
The parties eventually reached a second plea agreement, and on March 31, 2009, Jeffries again pled guilty to felony domestic assault. Jeffries placed the required waivers on the record, testified to the facts underlying the charge, and agreed to an executed sentence of 22 months if he complied with the conditions of release or a 60-month executed sentence if he did not. The court accepted the plea, delayed sentencing, and released Jeffries on the conditions that he obey a no-contact order, remain law abiding, and neither use nor possess drugs or alcohol.
Two days later, Jeffries was arrested for possession of marijuana. The district court held an evidentiary hearing, found that Jeffries had violated the conditions of his release, and imposed a 60-month executed sentence consisting of a minimum 40-month term of imprisonment and maximum 20 months of supervised release, with credit for 199 days served.
Jeffries appealed, asking that his conviction be vacated on the grounds (1) that the Double Jeopardy Clauses of the United States and Minnesota Constitutions barred the State from prosecuting him a second time for felony domestic assault, and (2) that his counsel was ineffective by not raising double jeopardy as an affirmative defense. The court of appeals affirmed in a published decision, holding that Jeffries waived his double-jeopardy claim by pleading guilty a second time and that he had not shown that he was deprived of effective assistance of counsel.1 State v. Jeffries, 787 N.W.2d 654, 661-62 (Minn.App.2010). We granted review.
II.
The Fifth Amendment to the U.S. Constitution, as applied to the states through the Fourteenth Amendment, provides that no person shall be “subject for the same offense to be twice put in jeopardy of life or limb.” U.S. Const. amend. V; Benton v. Maryland, 395 U.S. 784, 787, 89 S.Ct. 2056, 23 L.Ed.2d 707 (1969). The Minnesota Constitution similarly provides that “no person shall be put twice in jeopardy of punishment for the same offense.” Minn. Const, art. I, § 7. The Double Jeop*61ardy Clause2 protects against multiple punishments for the same offense and against a second prosecution after an acquittal or conviction. Brown v. Ohio, 432 U.S. 161, 165, 97 S.Ct. 2221, 53 L.Ed.2d 187 (1977); accord State v. Humes, 581 N.W.2d 317, 320 (Minn.1998). In Minnesota, a defendant is convicted when the district court accepts and records a guilty plea. Minn.Stat. § 609.02, subd. 5 (2010).
Jeffries argues that there was a violation of the Double Jeopardy Clause in this case because he was subjected to a second prosecution after an earlier conviction for the same offense. The State argues that Jef-fries was never convicted in connection with his first guilty plea because the district court did not unconditionally accept his guilty plea and because it was not recorded.3 The State further argues that Jeffries forfeited his double-jeopardy claim by entering the second guilty plea.
Determining whether Jeffries was convicted when the district court pronounced him guilty raises two questions: (1) did the district court unconditionally accept Jef-fries’ guilty plea, and (2) did it record the plea? We answer each of these questions in turn. We then address the argument that Jeffries forfeited his double-jeopardy claim.
A.
The Minnesota Rules of Criminal Procedure define the obligations of a district court when a defendant tenders a guilty plea. The plea “shall be made orally on the record by the defendant.” Minn. R.Crim. P. 14.02 (2009) (amended effective Jan. 1, 2010). The court must then question the defendant to ensure that the defendant is intelligently and voluntarily pleading to the crime charged, that the defendant is aware of the rights he is waiving by pleading guilty, and that the defendant does not claim innocence. Minn. R.Crim. P. 15.01, subd. 1 (2009) (amended effective Jan. 1, 2010). The defendant must then testify to the factual basis for the plea. Id. If the court finds that the plea is valid,
the trial court judge shall reject or accept the plea of guilty on the terms of the plea agreement. The court may postpone its acceptance or rejection un*62til it has received the results of a pre-sentence investigation. If the court rejects the plea agreement, it shall so advise the parties in open court and then call upon the defendant to either affirm or withdraw the plea.
Minn. R.Crim. P. 15.04, subd. 3(1) (2009) (amended effective Jan. 1, 2010). Thus, at a hearing after a defendant tenders a valid guilty plea, the trial court may order any of three separate dispositions: accept the plea on the terms of the plea agreement, reject the plea, or defer its decision to accept or reject the plea pending completion of a presentence investigation. See State v. Thompson, 754 N.W.2d 352, 356 (Minn.2008). If the court rejects the plea agreement, it must advise the parties in open court and then call upon the defendant to either affirm or withdraw the plea. Minn. R.Crim. P. 15.04, subd. 3(1).
The parties dispute whether the district court accepted Jeffries’ guilty plea. Jef-fries argues that the court’s statement that “I’ll accept your plea of guilty and find you guilty of the fifth degree domestic assault. ... So you are convicted of that,” plainly demonstrates that the district court accepted his guilty plea. The State argues that the court did not unconditionally accept Jeffries’ guilty plea because the conversation immediately after the court said, “So you are convicted of that,” shows that the parties did not believe that the plea deal had been finalized.
In considering whether the district court accepted Jeffries’ guilty plea, the facts in State v. Thompson offer a useful comparison. In that case, the district court “indicated it ‘would * * * adjudicate[ ]’ Thompson guilty of the charge,” but said that it would “ ‘reserve a decision as to the appropriateness of the plea agreement pending the results of the [PSI].’ ” Id. at 353, 356 (alterations in original). We concluded that the court had not accepted the guilty plea on the terms of the sentencing agreement and had thus postponed its acceptance of the plea. Id. at 356.
The record in this case contains no similar indication that the district court intended to postpone its decision to accept the plea or to accept the plea on terms other than those agreed to by the parties. The court instead said, “I’ll accept your plea of guilty” and “you are convicted of that.” It did so not lightly or in passing, but as a formal statement that included the precise charge and the date and location of the offense. Although the parties argued shortly thereafter about whether Jeffries’ cooperation with the PSI and appearance at sentencing were conditions of the plea deal, there was no indication by the parties or the court that the court intended to postpone its acceptance of the guilty plea. And the court’s statement at the subsequent sentencing hearing acknowledged that the court had previously accepted the plea, both by saying so explicitly (“I accepted the pleas earlier”) and by acknowledging that the “turn of events [was] probably confusing” to Jeffries.
According to Justice G. Barry Anderson’s dissent, the record does not support a “conclusion that the district court unconditionally accepted Jeffries’ guilty plea at the plea hearing.” Justice Anderson contends that the court implicitly postponed acceptance of Jeffries’ guilty plea when the court said, “[B]ased upon the facts on the record, I’ll accept your plea of guilty and find you guilty,” and when the district court emphasized that it was important for Jeffries to meet with a probation officer and fully cooperate with PSI process. We conclude that the statements on which Justice Anderson relies are insufficient to overcome the district court’s express declarations that, “I’ll accept your plea of guilty” and “you are convicted of that.”
*63The Chief Justice states in her dissent that “the district court was exercising its discretion to withdraw its acceptance of a guilty plea once it learned of additional information about Jeffries’ criminal history.” The rules provide no authority for a district court to withdraw its unconditional acceptance of a plea agreement. See Minn. R.Crim. P. 15.04 (2009) (amended effective Jan. 1, 2010). The finality of acceptance of a plea of guilty is incompatible with a later withdrawal of that acceptance. See Rule 15.04 (stating that “the trial court judge shall reject or accept the plea of guilty on the terms of the plea agreement”).
We hold that the district court in this case used clear and unambiguous language of acceptance of the plea of guilty, and that it did so unconditionally. We limit our holding to the facts of this case and do not suggest that the words “convicted” or “I accept your plea” are magic words that will always result in a conviction for double jeopardy purposes. That is because Rule 15.04, subd. 3, plainly states that the trial court judge may postpone acceptance of a plea agreement until sentencing. If a trial court judge wants to reserve the option to accept or reject a plea agreement until after reviewing the PSI report, the court should postpone its acceptance of the plea of guilty. A decision to postpone acceptance of the guilty plea does not prevent the district court from making a record on the issue of whether the defendant has entered, a valid guilty plea. In making such a record, the district court may establish the factual basis for the plea, and question the defendant to ensure that the defendant is intelligently and voluntarily pleading to the crime charged, that the defendant is aware of the rights he is waiving, and that the defendant does not claim innocence.
B.
We next consider whether the accepted guilty plea was “recorded” pursuant to Minn.Stat. § 609.02, subd. 5. Jef-fries argues that the guilty plea was “recorded” by its inclusion in the record of the plea hearing. We agree.
Court-accepted guilty pleas, jury verdicts of guilt, and findings of guilt by a court are often referred to as “convictions,” but a formal adjudication of conviction requires more. “For accepted pleas, verdicts, or findings of guilt to become convictions under Minnesota law, the conviction must be recorded.” State v. Hoelzel, 639 N.W.2d 605, 609 (Minn.2002) (emphasis added). “The general practice, and a practice to which district courts should adhere, is to have the conviction recorded and appear in a judgment entered in the file.” Id. The clerk’s record of judgment shall include “the plea, the verdict of findings, and the adjudication and sentence.” Id.; Minn. R.Crim. P. 27.03, subd. 7 (2009) (amended effective Jan. 1, 2010).
Although a formal judgment of conviction is sufficient to satisfy the recording requirement, it is not the only way the requirement may be met. A defendant may stand convicted before he is sentenced. Thus, “the clerk’s entry of the judgment of conviction under Minn. R.Crim. P. 27.03, subd. 7, is not required to satisfy the Minn.Stat. § 609.02 requirement that a guilty plea be ‘recorded by the court.’ ” Thompson, 754 N.W.2d at 356 n. 4. We recently specified the conditions under which a guilty plea can meet the recording requirement. In State v. Martinez-Mendoza, we concluded that “a court ‘records’ a guilty plea upon accepting the guilty plea and adjudicating the defendant guilty on the record.” 804 N.W.2d 1, 6 (Minn.2011).
In this case, the district court accepted Jeffries’ guilty plea and adjudicated Jef-*64fries guilty on the record. We therefore hold Jeffries was convicted of felony domestic assault at the first hearing, which occurred on June 13, 2008, because the district court unconditionally accepted his guilty plea and adjudicated him guilty on the record. The conviction at that hearing for the offense of felony domestic assault prevented a second prosecution for the offense of felony domestic assault. Consequently, Jeffries’ second conviction must be vacated.
In sum, Jeffries was convicted of felony domestic assault at the first plea hearing. The second prosecution for the same offense violated the Double Jeopardy Clause and must be set aside, unless the State is correct that Jeffries forfeited his double-jeopardy claim.
C.
We turn to the question of whether Jeffries forfeited his double-jeopardy claim by entering a second guilty plea.
“A guilty plea by a counseled defendant has traditionally operated, in Minnesota and in other jurisdictions, as a waiver of all non-jurisdictional defects arising prior to the entry of the plea.” State v. Ford, 397 N.W.2d 875, 878 (Minn.1986) (citing State v. Lothenbach, 296 N.W.2d 854, 857 (Minn.1980)).4 “When a criminal defendant has solemnly admitted in open court that he is in fact guilty of the offense with which he is charged, he may not thereafter raise independent claims relating to the deprivation of constitutional rights that occurred prior to the entry of the guilty plea.” Tollett v. Henderson, 411 U.S. 258, 267, 93 S.Ct. 1602, 36 L.Ed.2d 235 (1973).
Whether a double-jeopardy defense is forfeited by this rule is the subject of conflicting precedent. In 1967 we held that double jeopardy is an affirmative defense that is forfeited if not raised. See State ex rel. Boswell v. Tahash, 278 Minn. 408, 415, 154 N.W.2d 813, 817-18 (1967). The U.S. Supreme Court, however, eight years later, held that a counseled guilty plea does not bar a defendant from raising a double-jeopardy claim on appeal. Men-na v. New York, 423 U.S. 61, 62, 96 S.Ct. 241, 46 L.Ed.2d 195 (1975). The Court wrote that “a counseled plea of guilty is an admission of factual guilt so reliable that, where voluntary and intelligent, it quite validly removes the issue of factual guilt from the case.... A guilty plea, therefore, simply renders irrelevant those constitutional violations not logically inconsistent with the valid establishment of factual guilt.” Id. at 62 n. 2, 96 S.Ct. 241. But where “the claim is that the State may not convict petitioner no matter how validly his factual guilt is established,” that claim is not barred by a plea of guilty if the claim can be proven based on the existing record. Id.; cf. United States v. Broce, 488 U.S. 563, 576, 109 S.Ct. 757, 102 L.Ed.2d 927 (1989) (holding that the defendants’ guilty pleas foreclosed their double-jeopardy claims because those claims could not be proven “by relying on [the] indictments and the existing record”).
The State argues that our decision in Boswell, not the Supreme Court’s holding in Menna, is the controlling law in this case, and that Jeffries’ March 31, 2009, guilty plea forfeited his double-jeopardy claim. The State argues that Boswell is the controlling law and Menna is not, be*65cause forfeiture is a procedural rule that is controlled by state law. The State argues in the alternative that forfeiture is like retroactivity, and should be controlled by state law. See Danforth v. Minnesota, 552 U.S. 264, 290-91, 128 S.Ct. 1029, 169 L.Ed.2d 859 (2008) (holding that the law of retroactivity is controlled by state law because retroactivity is “primarily concerned, not with the question whether a constitutional violation occurred, but with the availability or nonavailability of remedies”).
We find the State’s argument unpersuasive. The language of Menna itself indicates the Supreme Court did not merely establish a procedural rule. “Where the State is precluded by the United States Constitution from haling a defendant into court on a charge, federal law requires that a conviction on that charge be set aside even if the conviction was entered pursuant to a counseled plea of guilty.” Menna, 423 U.S. at 62, 96 S.Ct. 241 (emphasis added). The emphasized language indicates that it is the U.S. Constitution and federal law that prevent a double-jeopardy claim from being automatically waived by a guilty plea, not a mere procedural rule or the availability or nonavailability of a remedy. Furthermore, Menna came to the Supreme Court on certiorari to the New York Court of Appeals, which strongly suggests that the rule announced in that case was generally applicable to the states.
Nor do we interpret Danforth to imply that Menna is not controlling. Although “the remedy a state court chooses to provide its citizens for violations of the Federal Constitution is primarily a question of state law,” we are not free to provide less of a remedy than required by federal law. Danforth, 552 U.S. at 288, 128 S.Ct. 1029. To the contrary, “[fjederal law simply ‘sets certain minimum requirements that States must meet but may exceed in providing appropriate relief.’ ” Id. (quoting Am. Trucking Ass’ns, Inc. v. Smith, 496 U.S. 167, 178-79, 110 S.Ct. 2323, 110 L.Ed.2d 148 (1990)). We may give broader effect to new rules of criminal procedure than required by the Supreme Court, but we may not provide less of a remedy.
We therefore conclude that Menna is binding on the states, and hold that a counseled guilty plea does not bar a defendant from raising a double-jeopardy claim on appeal if that claim can be decided on the existing record at the time the defendant pleads guilty. We overrule State ex rel. Boswell v. Tahash to the extent it conflicts with our holding in this case. Because Jeffries’ double-jeopardy claim can be decided on the existing record, that claim was not forfeited by his March 31, 2009, counseled guilty plea, and we therefore vacate his second conviction for felony domestic assault.
III.
We turn to the appropriate remedy. Jeffries argues that the proper result of a holding in his favor on his double-jeopardy claim is to vacate both of his convictions. We disagree. Although Jef-fries’ conviction based on his second guilty plea must be set aside, the appropriate remedy for a double-jeopardy violation following conviction is to reinstate the initial plea according to the terms of the agreement. See, e.g., United States v. Patterson, 381 F.3d 859, 865-66 (2004) (holding that the defendant was properly convicted of the original charge, and thus the appropriate remedy was to reinstate the original guilty plea and remand for sentencing according to that plea). Therefore, we reverse Jeffries’ conviction and sentence, and remand to the district court for resentenc-*66ing on the conviction of felony assault dated June 13, 2008.
Reversed and remanded.

. Because we hold in Jeffries' favor on his double-jeopardy claim, we do not reach the ineffective-assistance-of-counsel issue.


. For ease of reference, we refer to both clauses collectively as "the Double Jeopardy Clause.”


. A common issue in double jeopardy cases is when jeopardy has attached. See, e.g,, Serfass v. United States, 420 U.S. 377, 388, 95 S.Ct. 1055, 43 L.Ed.2d 265 (1975). The concept of attachment of jeopardy is useful in cases in which a prosecution has not terminated in a conviction or acquittal. See, e.g., Crist v. Bretz, 437 U.S. 28, 34, 98 S.Ct. 2156, 57 L.Ed.2d 24 (1978) (noting that "it became firmly established by the end of the 19th century that a defendant could be put in jeopardy even in a prosecution that did not culminate in a conviction or an acquittal”). But because the Double Jeopardy Clause "protects against a second prosecution for the same offense after conviction,” Brown, 432 U.S. at 165, 97 S.Ct. 2221, a conviction precludes further prosecution unless a defendant has his conviction overturned, Justices of Bost. Mun. Court v. Lydon, 466 U.S. 294, 308, 104 S.Ct. 1805, 80 L.Ed.2d 311 (1984) ("[T]he [Double Jeopardy] Clause does not bar reprosecution of a defendant whose conviction is overturned on appeal.”), or other exceptions apply that are not relevant here, cf. Jeffers v. United States, 432 U.S. 137, 151-52, 97 S.Ct. 2207, 53 L.Ed.2d 168 (1977) (noting exceptions to the Brown v. Ohio rule when (1) a defendant was convicted of a lesser crime and the events necessary for the greater crime had not taken place at the time the prosecution for the lesser crime began and (2) "when the facts necessary to the greater were not discovered despite the exercise of due diligence before the first trial”). As a result of our holding that Jeffries was convicted when the district court unconditionally accepted and recorded his guilty plea, we do not need to decide whether jeopardy constitutionally attaches upon mere acceptance of a plea.


. Although we have used the term "waiver,” the effect of a guilty plea is more accurately described as a forfeiture. "Whereas forfeiture is the failure to make the timely assertion of a right, waiver is the 'intentional relinquishment or abandonment of a known right.' ” United States v. Olano, 507 U.S. 725, 733, 113 S.Ct. 1770, 123 L.Ed.2d 508 (1993) (quoting Johnson v. Zerbst, 304 U.S. 458, 58 S.Ct. 1019, 82 L.Ed. 1461 (1938)).